Citation Nr: 0904859	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-31 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1990 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) and Board remands.  


FINDING OF FACT

The evidence of record demonstrates that left ear hearing 
loss is not related to military service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in October 2004 advised the veteran of the 
foregoing elements of the notice requirement.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service 
treatment records, his VA treatment records, and his 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, three VA audiological 
examinations were provided to the veteran.  Finally, there is 
no indication in the record that additional evidence relevant 
to the issue being decided herein is available and not part 
of the record.  See Pelegrini, 18 Vet. App. at 112.  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The veteran claims entitlement to service connection for left 
ear hearing loss.  He asserts that he worked near the flight 
line in service, and that he was exposed to constant acoustic 
trauma.  He contends that his current left ear hearing loss 
is the result of such exposure to acoustic trauma in service.  
The veteran's service personnel records reveal that his 
military occupational specialty was that of an aviation 
supply clerk.

The veteran's service medical records are negative for any 
complaints of or treatment for left ear hearing loss.  The 
veteran's November 1989 entrance examination reported 
puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
5
5

May 1990, March 1993, and October 1993 audiological 
examinations each showed puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
15
15

Upon service separation, an October 1993 audiogram showed 
that the auditory thresholds were the following: 




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
0
5
10

Therefore, the veteran's left ear hearing was normal upon 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (the threshold for normal hearing is from 0 
to 20 decibels). 

In December 2004, the veteran underwent a VA audiological 
examination.  The report notes his complaints of hearing 
loss.  The veteran reported military noise exposure while 
working on the flight line and due to weapons fire.  He 
further indicated that he wore hearing protection while in 
California, but did not wear hearing protection while in 
Japan.  The veteran reported recreational noise exposure from 
hunting and minimal occupational noise exposure.  He noted 
that, while hunting, he only wore hearing protection on the 
right ear.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
15
45

The puretone threshold average was 16 in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  A warble tone Stenger test at 4000 
Hertz (Hz) was negative.  Initially tympanometry revealed 
Jerger type C tympanograms bilaterally, but returned to 
normal after the Valsalva maneuver, suggesting patent 
Eustachian tubes bilaterally.  Probe left acoustic reflexes 
suggested normal middle ear function in the left ear.  Left 
ipsilateral and contralateral acoustic reflex decay at 1000 
Hz were negative for retrocochlear pathology.  The VA 
examiner found word recognition scores to be excellent 
bilaterally when presented at an optimal loudness level.  The 
examiner diagnosed moderate sensorineural hearing loss at 
4000 Hz in the left ear.  The VA examiner stated that, 
"[s]ince the veteran's discharge hearing test was within 
normal limits bilaterally, the veteran's current left ear 
hearing loss may be the result of unprotected left ear noise 
exposure while hunting."  The VA examiner concluded that, 
because the veteran's enlistment and discharge hearing test 
were within normal limits bilaterally and showed no 
significant change in hearing sensitivity during service, the 
veteran's hearing loss was not caused by or a result of his 
military service.

In August 2007, the veteran underwent another VA audiological 
examination.  The veteran complained of hearing loss, and 
noted a history of military noise exposure on the flight line 
and due to weapons fire.  He denied occupational and 
recreational noise exposure.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
25
50

The puretone threshold average was 25 in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  Otoscopic examination, air 
conduction audiometry, immittance, speech recognition 
thresholds, and word recognition tests were all completed.  
Responses were inconsistent with both positive and negative 
Stenger tests at 4000 Hz and 6000 Hz.  The VA examiner noted 
that final results were repeatable, but might have been 
slightly elevated.  Tympanometry was within normal limits 
bilaterally and probe left acoustic reflexes suggested normal 
middle ear function on the left side.  Speech recognition 
scores were noted to be excellent bilaterally.  The examiner 
diagnosed moderate sensorineural hearing loss at 4000 Hz in 
the left ear.  The VA examiner noted that inservice hearing 
evaluations revealed no significant change in hearing 
sensitivity between 500 and 6000 Hz bilaterally and that 
hearing sensitivity was within normal limits with no 
threshold greater than 10 decibels between 500 and 6000 Hz 
bilaterally at the time of discharge.  The VA examiner 
concluded that "[b]ilateral hearing loss is not caused by or 
a result of the veteran's military service."

In July 2008, the veteran underwent another VA audiological 
examination.  The veteran complained of left ear hearing loss 
and noted a history of military noise exposure while working 
in close proximity to the flight line.  The veteran also 
reported postservice recreational and occupational noise 
exposure such as hunting, ATV riding, lawn mowers, and pistol 
and AR-15 weapons qualification.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
40
60

The puretone threshold average was 34 in the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  The examiner diagnosed left ear 
mild sensorineural hearing loss at 3000 Hz and moderate 
sensorineural hearing loss at 4000 Hz.  The VA examiner noted 
that the veteran's service treatment records revealed no 
significant decrease in hearing sensitivity.  After reviewing 
the veteran's audiometric test history, his claims file, and 
his service treatment records, the VA examiner concluded that 
"acoustic trauma while in the military is not likely the 
cause of [the veteran's] current hearing loss in his left 
ear."  The VA examiner explained that the veteran's service 
treatment records showed normal hearing at enlistment and 
separation with no significant decrease in hearing 
sensitivity at separation.  In addition, the VA examiner 
noted the 10-year span of time between the veteran's 
separation from service and the first postservice 
documentation of hearing loss with both occupational and 
recreational noise exposure occurring within that time.

The Board finds that the evidence of record does not support 
a finding of service connection for left ear hearing loss.  A 
current diagnosis of left ear hearing loss is of record.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  Left 
ear hearing loss was not diagnosed within one year of service 
discharge.  38 C.F.R. §§ 3.307, 3.309.

Although the medical evidence shows left ear hearing loss for 
VA purposes under the provisions of 38 C.F.R. § 3.385, there 
is no medical evidence that the veteran's current left ear 
hearing loss is related to his military service.  See 
Hickson, 12 Vet. App. at 253.

The veteran has submitted his own lay statements in support 
of his contention that his current hearing loss is related to 
acoustic trauma that he experienced in service.  Although the 
veteran's statements are competent evidence as to events and 
observations, they are not competent evidence as to the 
etiology of his current disorders.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because the veteran is not a physician, his statements are 
not competent evidence that his current left ear hearing loss 
is the result of any injury to his ears over 14 years ago.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The only medical opinions of record state that the veteran's 
current left ear hearing loss is not related to his military 
service.  In this, and in other cases, only independent 
medical evidence may be considered to support Board findings.  
The Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, there is no medical evidence of 
record linking the veteran's left ear hearing loss to service 
or to any incident of service, despite his assertions that 
such a causal relationship exists.  This lack of cognizable 
evidence is particularly dispositive as the first medical 
evidence of record for this disorder is over 10 years after 
his period of service ended.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  As there is no medical evidence which 
provides the required nexus between military service and the 
issue on appeal, service connection for left ear hearing loss 
is not warranted.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


